Case 1:19-cv-25148-JEM Document 164 Entered on FLSD Docket 08/19/2021 Page 1 of 4




                         UNITED STATES DISTRICT COURT FOR THE
                             SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION

                  Case Number: 19-25148-CIV-MARTINEZ/OTAZO-REYES

  BENZO RUDNIKAS,

         Plaintiff,

  vs.

  NOVA SOUTHEASTERN UNIVERSITY,
  INC.,
        Defendant.
  _____________________________________/

   ORDER ADOPTING MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION
         THE MATTER was referred to the Honorable Alicia M. Otazo-Reyes, United States
  Magistrate Judge, for a Report and Recommendation Defendant’s Renewed Motion for Sanctions,
  (ECF No. 95). Magistrate Judge Otazo-Reyes filed a Report and Recommendation (“R&R”)
  recommending that the Motion be granted in part, (ECF No. 155). Both Plaintiff and Defendant
  have filed objections to the report and recommendation. (ECF Nos. 161, 163). The Court has
  conducted a de novo review of the record and finds as follows.
         Defendant objects to the sanctions recommended by Judge Otazo-Reyes because it argues
  that the case should be dismissed given Plaintiff’s conduct. The Court, however, finds that the
  sanctions recommended by Judge Otazo-Reyes are sufficient to deter Plaintiff from engaging in
  future misconduct.
         On the other hand, Plaintiff objects on three different grounds. First, he argues that the
  record does not support that he acted in bad faith. Second, he contends that the R&R is premised
  on a violation of the Court’s previous order adopting the report and recommendation denying
  sanctions, (ECF No. 93), which is itself erroneous and should be vacated. Finally, Plaintiff argues
  that the R&R should not be adopted based on the doctrine of unclean hands because Defendant
  allegedly violated the Court’s extended discovery deadline.
         Upon a de novo review of the record, the Court finds that the record indeed supports a
                                                  1
Case 1:19-cv-25148-JEM Document 164 Entered on FLSD Docket 08/19/2021 Page 2 of 4




  finding of bad faith. Absent direct evidence, bad faith can be shown with evidence of conduct “so
  egregious that it could only be committed in bad faith.”     Purchasing Power, LLC v. Bluestem
  Brands, Inc., 851 F.3d 1218, 1224–25 (11th Cir. 2017). Both the undersigned and Judge Otazo-
  Reyes have admonished Plaintiff on numerous occasions for making unfounded accusations
  against Defendant and its counsel. (See, e.g., ECF No. 39; ECF No. 93, at 1 n.1; ECF No. 91, at
  6). Notwithstanding, Plaintiff continued engaging in the same misconduct via email, at deposition,
  and at the evidentiary hearing held by Judge Otazo-Reyes. As aptly pointed by Judge Otazo-
  Reyes, this continued misconduct and blatant disregard for the Court’s admonitions is so egregious
  that it could only amount to bad faith.
         Further, Plaintiff argues that the Court should not adopt this R&R because Judge Otazo-
  Reyes erred in her previous R&R on sanctions, (ECF No. 53). On August 20, 2020, Defendant
  filed its first motion for sanctions. On November 5, 2020, Judge Otazo-Reyes held a hearing on
  the matter. (ECF No. 84). On January 19, 2021, Judge Otazo-Reyes issued a report and
  recommendation recommending that the Court deny the motion for sanctions (January 19, 2021
  R&R). (ECF No. 91). The objections to the report and recommendation were due on February 2,
  2021. Plaintiff failed to file any objections within the objections period. On February 3, 2021,
  after reviewing the entire file and record, the Court issued an order adopting Judge Otazo-Reyes’s
  report and recommendation in its entirety. (ECF No. 93). In that order, the Court “warn[ed]
  Plaintiff, through his counsel, that similar conduct like the one he has exhibited against Defendant
  and Defendant’s counsel in the past will not be tolerated in the future and may lead to the
  imposition of sanctions.” (ECF No. 93, at 1 n.1).
         Plaintiff now asks this Court to vacate its order adopting the January 19, 2021 R&R,
  because he argues that Judge Otazo-Reyes failed to consider Plaintiff’s response to the motion for
  sanctions and the Court should have never adopted it. Unfortunately, Plaintiff’s objections to that
  R&R are too little too late and a request to vacate an unrelated order in his objections to the R&R
  at issue now is not the proper forum for his plea. Plaintiff had the opportunity to object to the
  R&R and chose not to do so. Nonetheless, when adopting Judge Otazo-Reyes’s January 19, 2021
  R&R, the Court reviewed the entire file and record, including Plaintiff’s purported response to the
                                                   2
Case 1:19-cv-25148-JEM Document 164 Entered on FLSD Docket 08/19/2021 Page 3 of 4




  motion. Plaintiff’s “response” to the first motion for sanctions is buried in a 36-page document
  titled “Plaintiff’s (1) Emergency Motion to Amend Scheduling Order (2) Motion for Default
  Judgment & Sanctions for Fraud on the Court (3) Motion to Disqualify Defendant’s Counsel,
  Richard Arthur Beuachamp, Esq. [sic] & Benjamin Bean, Esq. & Motion for Referral to the Florida
  Bar (4) Emergency Motion for Stay of Discovery (5) Response to Defendant’s Motion for
  Sanctions Filed 8/20/20.” Even assuming that the January 19, 2021 R&R did not consider this
  document as a response to the motion for sanctions, the Court reviewed the entire file and record
  when it adopted the report and recommendation and found it appropriate to adopt the report and
  recommendation.
         Plaintiff last objects to the R&R invoking the doctrine of unclean hands. In an email to
  Majid Vossoughi, Esq. dated February 3, 2021 (“the “February 3, 2021 Email”), Plaintiff says that
  Defendant’s attorneys lied in a deposition, are engaging in unethical conduct that could get them
  disbarred, and are harassing third party witnesses. (See ECF No. 140-1). Plaintiff argues that the
  February 3, 2021 Email was merely a response to Defendant’s email which violated the Court’s
  discovery deadline and thus the doctrine of unclean hands applies because Defendant itself was
  engaging in misconduct. Unclean hands is an equitable defense that bars a claim of a party who
  has engaged in an “unconscionable act immediately related to the equity the party seeks in respect
  to the litigation.” Regions Bank v. Old Jupiter, LLC, No. 10-80188-CIV, 2010 WL 5148467, at
  *5 (S.D. Fla. Dec. 13, 2010). The doctrine of unclean hands is inapplicable here. Yet, even if it
  were applicable, Plaintiff cannot mask his misconduct—which permeates throughout this
  litigation—under Defendant’s alleged violation of a discovery deadline. Plaintiff’s unfounded
  accusations of Defendant’s counsel in an email to a witness are unacceptable, especially where the
  Court had already warned Plaintiff that this conduct could not continue, and that he would be
  subjected to sanctions if it did. Plaintiff argues that he was never asked whether he knew of the
  Court’s orders admonishing his conduct. However, whether Plaintiff was advised of the Court’s
  orders before he sent this email is of no consequence. At the very least, it was his counsel’s
  responsibility to instruct him that this conduct was inappropriate and sanctionable, and that the
  Court had issued an order warning him of the same.
                                                  3
Case 1:19-cv-25148-JEM Document 164 Entered on FLSD Docket 08/19/2021 Page 4 of 4




         For the reasons stated herein, it is:
         ADJUDGED that United States Magistrate Judge Otazo-Reyes’s Report and
  Recommendation, (ECF No. 155), is AFFIRMED and ADOPTED in its entirety.
         It is further ADJUDGED that:
         1.      Defendant’s Renewed Motion for Sanctions, (ECF No. 95) is GRANTED in part,
  as stated herein.
         2.      Plaintiff shall retract on the record the statements he made regarding Defendant and
  its counsel in (1) the email he sent to Mr. Majid Vossoughi (recipient of non-party subpoena) on
  February 3, 2021; (2) his testimony at his continued deposition on March 5, 2021; and (3) his
  testimony at the evidentiary hearing held before Judge Otazo-Reyes on June 29, 2021.
         3.      Plaintiff shall pay a $500.00 fine into the Court’s registry.
         4.      Plaintiff shall refrain from engaging in similar conduct during the remainder of the
  litigation. Continued misconduct may result in this case being dismissed with prejudice.
         DONE AND ORDERED in Chambers at Miami, Florida, this 19th day of August, 2021.




                                                        ____________________________________
                                                        JOSE E. MARTINEZ
                                                        UNITED STATES DISTRICT JUDGE
  Copies provided to:
  Magistrate Judge Otazo-Reyes
  All Counsel of Record




                                                   4
